Burke Wonnell
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: burke_wonnell@fd.org

Counsel for Defendant Maurice Young


                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               Case No. 3:20-cr-33-TMB-DMS
               Plaintiff,
                                        MOTION TO WITHDRAW
    vs.
MAURICE DEWAYNE YOUNG,
               Defendant.

     COMES NOW undersigned counsel, Assistant Federal Defender

Burke Wonnell, and hereby moves to withdraw as counsel of record

in this matter.   Communication between undersigned counsel and

Young has broken down, and in the undersigned's opinion the

breakdown in the attorney-client relationship is irremediable.

Undersigned counsel is filing herewith a sentencing memorandum.

Due to the breakdown in the attorney-client relationship, that

filing is incomplete because undersigned counsel has not been

able to communicate meaningfully with Young about the case.

Undersigned counsel also cannot determine if Young wants to

represent himself at the imposition of sentence hearing




    Case 3:20-cr-00033-TMB-DMS Document 30 Filed 10/09/20 Page 1 of 2
scheduled for October 19, 2020, or whether he would prefer the

appointment of alternative counsel.          Due to the close temporal

proximity of the sentencing hearing, the undersigned suggests

that this motion be held in abeyance until that scheduled

hearing.    The Court can then consult with Young and determine

his preferences.

      DATED at Anchorage, Alaska this 9th day of October, 2020.

                                         Respectfully submitted,
                                         FEDERAL PUBLIC DEFENDER
                                         FOR THE DISTRICT OF ALASKA

                                         /s/ Burke Wonnell
                                         Burke Wonnell
                                         Assistant Federal Defender
                                         Counsel for Defendant




Certificate of Service:
I hereby certify that I electronically
filed the foregoing and any
attachments with the Clerk of Court
for the United States District Court
for the District of Alaska by using
the district’s CM/ECF system on
October 9, 2020. All participants in
this case are registered CM/ECF users
and will be served by the district’s
CM/ECF system.
/s/ Burke Wonnell




United States v. Maurice Young
Case No. 3:20-cr-33 TMB DMS                                           Page 2



     Case 3:20-cr-00033-TMB-DMS Document 30 Filed 10/09/20 Page 2 of 2
